Citation Nr: 0107384	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-06 847	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to disability compensation benefits for coronary 
artery disease under the provisions of 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION

The veteran served on active military duty from August 1969 
to June 1971.  

This appeal arises from a December 1998 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to 
disability compensation benefits for coronary artery disease 
under the provisions of 38 U.S.C.A. § 1151.  


REMAND

Review of the claims folder indicates that, in February 2001, 
the veteran asked that he be scheduled for a personal hearing 
at the RO before a member of the Board of Veterans' Appeals 
(Board) via video teleconferencing in lieu of his previously 
requested in-person hearing before a member of the Board in 
Washington, D.C.  A review of the claims folder indicates, 
however, that the veteran's requested video teleconference 
hearing has not been scheduled.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) 
(2000).  In this regard, the Board notes that, on remand, the 
veteran's representative must be given an opportunity to 
review the veteran's claims folder in order to prepare for 
the requested hearing.  See 38 C.F.R. § 20.600 (2000) (an 
appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person).  

Accordingly, this appeal is REMANDED for the following 
action:

The RO should give the veteran's 
representative an opportunity to review 
the veteran's claims folder to prepare 
for the requested hearing.  The RO should 
take action to schedule the veteran for 
his requested personal hearing at the RO 
before a member of the Board via video 
teleconferencing.  Thereafter, the 
veteran's claims folder should be 
returned to the Board so that the file 
will be available to the Board Member by 
the date of the hearing.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




